354 F.2d 1003
Maurice Guy BOWLING, Appellant,v.UNITED STATES of America, Appellee.
No. 22529.
United States Court of Appeals Fifth Circuit.
January 24, 1966.

Appeal from the United States District Court for the Southern District of Florida; Bryan Simpson, Judge.
Maurice Guy Bowling, Jacksonville, Fla., for appellant.
James H. Walsh, Asst. U. S. Atty., Jacksonville, Fla., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, District Judge.
PER CURIAM:


1
The judgment is affirmed.